 

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT (OURT _U-S. DISTRICT COURT
Ss
FOR THE NORTHERN DISTRICT OF pExASSe TLED OF TEXA
AMARILLO DIVISION
FEB ~ 6 2019
STEPHEN WALKER, § |
TDCJ-CID No. 01018562, § CLERK, U.S. DISTRICT COURT
§ By e
Plaintiff, § Deputy
§
Vv. §  2:19-CV-078-Z
§
LORIE DAVIS, DIRECTOR TDCJ-CID, §
§
Defendant. §

MEMORANDUM OPINION
DISMISSING CIVIL RIGHTS COMPLAINT

Plaintiff STEPHEN WALKER, acting pro se and while a prisoner incarcerated in the Texas
Department of Criminal Justice (“TDCJ”), Correctional Institutions Division, has filed suit
pursuant to Title 42, United States Code, Section 1983 complaining against the above-referenced
defendant and has been granted permission to proceed in forma pauperis. For the following
reasons, Plaintiff's civil rights Complaint is DISMISSED.

JUDICIAL REVIEW

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is
frivolous!, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2). The

 

1 A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (5th Cir. 1993);
see also Denton v. Hernandez, 504 U.S. 25 (1992).

 

 
same standards will support dismissal of a suit brought under any federal law by a prisoner
confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C. § 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991).
PLAINTIFF’S CLAIMS

By his Complaint, Plaintiff alleges Defendant DAVIS is withholding privileges and good
conduct time after his parole eligibility date. Plaintiff complains of time calculations regarding
good conduct time and calendar time based on errors in interpreting Mandatory Supervision law.
He also claims the Takings Clause was violated when he received a set-off during his parole
review.

ANALYSIS

“There is no constitutional expectancy of parole in Texas.” Madison v. Parker, 104 F.3d
765, 768 (5th Cir. 1997). A delay in consideration for mandatory release does not support a
constitutional claim. Malchi v. Thaler, 211 F.3d 953, 959 (5th Cir. 2000). Further, because a
plaintiff has “no liberty interest in obtaining parole in Texas, he cannot complain of the
constitutionality of procedural devices attendant to parole decisions.” Orellana v. Kyle, 65 F.3d 29
(Sth Cir. 1991).

Plaintiff's claims concern the validity and duration of his confinement, which are not
proper bases for a section 1983 claim. “When a state prisoner is challenging the very fact or

duration of his physical imprisonment, and the relief he seeks is a determination that he is entitled

 

2 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”).

 
to immediate release or a speedier release from that imprisonment, his sole federal remedy is a
writ of habeas corpus.” Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). In fact, Plaintiff has filed
habeas claims with this Court, Case No. 2:19-CV-88, relating to these claims. Plaintiff has filed
both habeas claims and civil rights claims with this Court in the past, evincing an understanding
in the difference between the two claims and indicating his intent to pursue two types of relief.
However, the claims asserted by Plaintiff in this lawsuit are not cognizable as civil rights claims.
As there is no basis in the law for these claims in a civil rights suit, they are dismissed as frivolous.
See Neitzke v. Williams, 490 U.S. 319, 325 (1989).
CONCLUSION

For the reasons set forth above and pursuant to Title 28, United States Code, sections
1915A and 1915(e)(2), as well as Title 42, United States Code, section 1997e(a), it is ORDERED
that the Civil Rights Complaint by Plaintiff filed pursuant to Title 42, United States Code, section
1983 be DISMISSED with prejudice as frivolous.

It is FURTHER ORDERED that all other motions filed by Plaintiff are DENIED.

SO ORDERED.

February &_, 2020.

 
